TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00597-CV


OneSource Financial Corp., Appellant

v.

The Children's Place Retail Stores, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN 102852, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


PER CURIAM
	The parties have requested by motion that this Court abate this appeal so that they
might implement a settlement agreement.
	We grant the motion and abate this appeal.  Absent further order of this Court, this
appeal will be reinstated automatically on April 21, 2003.  The parties are directed to file either a
status report or a motion to dismiss by that date.
	If the appeal is reinstated, appellant's reply brief will be due May 5, 2003.

Before Justices Kidd, Yeakel and Patterson
Filed:   February 27, 2003